           Case 1:19-cv-07593-JMF Document 70 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SALVADOR MARTINEZ EPIFANIO, individually and :
on behalf of others similarly situated,                                :
                                                                       :   19-CV-7593 (JMF)
                                    Plaintiff,                         :
                                                                       :        ORDER
                  -v-                                                  :
                                                                       :
DELANCEY’S LUDLOW LLC d/b/a GREEN STAR                                 :
FOODS,                                                                 :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:


      The parties consent to the Court conducting a bench trial in this matter. See ECF No.
69. The following schedule shall govern the further conduct of pretrial proceedings in this case:


    1. By October 28, 2020, the parties shall file a Joint Pretrial Order, including any and all
       information relevant to the trial referenced in the Court’s Individual Rules and Practices
       in Civil Cases (available at https://nysd.uscourts.gov/hon-jesse-m-furman) with respect to
       Joint Pretrial Orders.

    2. At the same time, the parties shall each file Proposed Findings of Fact and Conclusions of
       Law. As there may be no opportunity for post-trial submissions, the Proposed Findings of
       Fact should be detailed and should include citations to the proffered trial testimony and
       exhibits, and the Proposed Conclusions of Law shall include all law that the parties wish
       to submit to the Court. The parties may not submit additional memoranda of law (before
       or after trial) without leave of Court.

    3. At the same time, the parties shall serve, but not file, affidavits constituting the direct
       testimony of each trial witness, except for the direct testimony of an adverse party, a
       person whose attendance is compelled by subpoena, or a person for whom the Court has
       agreed to hear direct testimony live at the hearing. Witness affidavits are subject to the
       same rules and restrictions as would apply in the case of live testimony (i.e., they are a
       direct substitute for the live direct testimony), so the parties should be diligent in
       complying with all applicable Rules of Evidence, including but not limited to the rules
       regarding hearsay, personal knowledge, and proper foundation (e.g., as to any evidence
       offered in connection with the witness’s direct testimony).
         Case 1:19-cv-07593-JMF Document 70 Filed 09/29/20 Page 2 of 2




   4. At the same time, the parties shall also serve, but not file, all deposition excerpts that will
      be offered as substantive evidence, as well as a one-page synopsis (with transcript
      citations) of those excerpts for each deposition.

   5. At the same time, the parties shall provide the Court with an electronic copy of each
      exhibit sought to be admitted (with each filename corresponding to the relevant exhibit
      number — e.g., “PX-1,” “DX-1,” etc.) on either a CD-ROM or a flash drive. If
      submission of electronic copies would be an undue burden on a party, the party may seek
      leave of Court (by letter-motion filed on ECF) to submit prospective documentary
      exhibits in hard copy. Each hard copy shall be pre-marked (that is, with an exhibit
      sticker) and assembled sequentially in a loose leaf binder (not to exceed 2 1/2 inches in
      thickness) or in separate manila folders labeled with the exhibit numbers and placed in
      redweld folders labeled with the case name and docket number. The parties shall also
      provide, by e-mail to the Court (Furman_NYSDChambers@nysd.uscourts.gov), a
      Microsoft Word document listing all exhibits sought to be admitted. The list shall contain
      four columns labeled as follows: (1) “Exhibit Number”; (2) “Description” (of the
      exhibit); (3) “Date Identified”; and (4) “Date Admitted.” The parties shall complete the
      first two columns, but leave the third and fourth columns blank, to be filled in by the
      Court during trial.

   6. Three business days after submission of the affidavits discussed above, counsel for each
      party shall submit a list of all affiants whom he or she intends to cross-examine at the
      trial. Only those witnesses who will be cross-examined need to appear at trial. The
      original signed affidavits should be brought to trial to be marked as exhibits.

   7. By November 9, 2020, the parties shall file any reply memorandum of law to any
      memorandum filed with the Joint Pre-Hearing Order.

   8. The parties shall be prepared for trial to begin as early as approximately two weeks after
      the submission of the Joint Pretrial Order and related materials, but the Court will provide
      further guidance on the scheduling of trial and a final pretrial conference after the parties
      make their pretrial submissions.


      SO ORDERED.


Dated: September 29, 2020                          __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge
